Title: To Thomas Jefferson from John Jay, 13 August 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for foreign Affairs 13th. August 1785

I have received a Letter from Mr. Morris in which he requests my Attention to the Case stated in the Papers herewith enclosed. There is reason to apprehend that Justice is at least unnecessarily delayed if intended. The Circumstances of the Persons interested have Claims on the Humanity and good Offices of those in whose Power it may be to promote their obtaining Justice. I therefore readily comply with their Request in laying these Papers before you. They entreat your Attention to them, and that you will direct such Enquiries to be made as may be necessary to ascertain the Reality, Nature and Extent of the Difficulties which it is said lay in their Way. With great Esteem and Regard &c.,

John Jay

